Title: To Thomas Jefferson from John Bacon, 3 March 1803
From: Bacon, John
To: Jefferson, Thomas


          
            March 3d. 1803.
          
          J Bacon presents his respectful regards to the President of the United States—wishes him a long, a useful, and a happy life—that he may be richly endowed with that wisdom which is from above, with that prudence which is profitable to direct, and with that integrity and uprightness which shall still preserve him; and that as his day is, so may his strength be.
        